             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

DEANIE HENSLEY,                            )
                                           )
              Plaintiff,                   )
                                           )
vs.                                        )       Civil Case No. CIV-20-54-JD
                                           )
                                           )
STATE OF OKLAHOMA, ex rel the              )
Regional University System of the          )
Oklahoma Board of Regents d/b/a            )
Northeastern State University, et al       )

                               ENTRY OF APPEARANCE

       COMES NOW Mark Hammons of Hammons, Hurst & Associates, and hereby enters

his appearance as local counsel for the Plaintiff in the above captioned action. I certify that

I am admitted to practice in this Court.

       RESPECTFULLY SUBMITTED THIS 9th DAY OF MARCH 2020.

                                                   s/Mark Hammons
                                                   Mark Hammons, OBA No. 3784
                                                   HAMMONS, HURST & ASSOC.
                                                   325 Dean A. McGee
                                                   Oklahoma City, OK 73102
                                                   Ph: (405) 235-6100
                                                   Fax: (405) 235-6111
                                                   Email: amberashby@hammonslaw.com
                                                   Local Counsel for the Plaintiff
